DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's After Final response filed on 03/15/2021. Claims 23-25, 28-32, 35-38, 41-44, and 46-47 are pending for examination. Claims 1-22, 26-27, 33-34, 39-40 and 45 have been cancelled. Claims 31, and 35 have been amended.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 23-25, 28-32, 35-38, 41-44, and 46-47 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

“generating a fingerprint of the image; 
forming a request for communication to a content sharing service to locate another image that is available for licensing, the request including the fingerprint; 
receiving a result from the content sharing service, the result including the other image available for licensing; and 
displaying the content, the other image in the user interface, and an option to license the other image from the content sharing service using the account.” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 31, the prior art of record (Mangini et al. (US 2013/0132886 A1; hereinafter Mangini) in view of Kacker et al. (US 2008/0144883 A1; hereinafter Kacker) further in view of Weiskopf et al. (US 2007/0168513 A1; hereinafter Weiskopf)) does not disclose:
“displaying, by the computing device, an option in the user interface to license the image from the content sharing service using the account, the displaying performed without leaving the displaying of the representations of functionality selectable to edit content and a display of the edited content; 
forming, by the computing device, a request to license the image responsive selection of the option, and 
receiving, by the computing device, the image as licensed in response to the request, the received image does not include the watermark.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Mangini teaches “view, create, or edit visual content via an editor display” ([0026-0027] and [0033]). Similarly, Kacker teaches “a watermark included in the image” ([0027-0030] and [0055]) and Weiskopf teaches “check if the content is available for licensing” ([0028]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497